Citation Nr: 1531450	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  04-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for traumatic brain injury (TBI).

3.  Entitlement to a disability rating in excess of 10 percent for migraine headaches, prior to July 21, 2011, and a rating in excess of 30 percent for migraine headaches beginning from July 21, 2011.

4. Entitlement to a compensable rating for bilateral hearing loss. 

5.  Entitlement to a compensable disability rating for leg length discrepancy.  

6.  Entitlement to an increased disability rating in excess of 10 percent for angular glaucoma.  

7.  Entitlement to an increased disability rating for low back disability, manifested by degenerative disc disease (claimed as lumbar strain).  

8. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 and from July 1971 to January 1979. 

This case comes to the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter has been previously before the Board on multiple occasions, most recently in December 2013.  As relevant, the Board's December 2013 decision (a) granted a rating of 10 percent, and no greater, for migraine headaches prior to September 22, 2009; (b) denied a rating in excess of 10 percent for migraine headaches from September 22, 2009 through July 20, 2011; and (c) denied a rating in excess of 30 percent for migraine headaches from July 21, 2011.  The Veteran appealed that portion of the Board decision to the Court of Appeals for Veterans Claims (Court or CAVC).  The Court issued an order in November 2014 approving a joint motion to remand (JMR) filed by the Veteran and the VA Office of General Counsel (herein after "the parties").  Consistent with the parties' request, the Court's order remanded back to the Board the issue involving entitlement to increased ratings for migraine headaches.  The appeal is presently before the Board for action consistent with the instructions contained in the JMR.  (At the Court, the Veteran expressly abandoned multiple other issues decided by the Board.  Therefore, those issues are no longer on appeal.  See Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015).) 

The issue of eligibility for Service Disabled Veteran's Insurance (RH) under 38 USC 1922(a) is the subject of a separate decision and will be sent to the Veteran under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues not decided herein are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a TBI in a January 2011 decision, which the Veteran did not appeal.  

2.  Since the January 2011 Board decision, the Veteran has submitted duplicative and cumulative evidence, which does not raise a reasonable possibility of substantiating the claim.  

3.  The most probative evidence of record makes it most likely that the Veteran's psychiatric condition, depressive disorder, is unrelated to his active service or is secondary to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The Veteran has not submitted new and material evidence for the purpose of reopening the previously denied claim of service connection for a TBI.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).  

2.  The criteria to establish service connection for a psychiatric condition are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.




B.  Duty to Assist

VA has met the duty to assist the Veteran in the development of the issues being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal regarding the claim of service connection for a psychiatric condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014). Because the issue of service connection for a TBI is not being reopened, VA is not required to provide a new medical examination regarding that issue.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the December 2013 Board remand directives.  Specifically, as relevant, all notice letter were sent, a VA addendum was prepared in January 2014 to specifically address the questions posed by the Board.  This VA examination, as indicated, is adequate to resolve the appeal.  Finally, the matter was readjudicated in a December 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.  See Scott v. McDonald, --- F.3d ----, 2015 WL 3772700 *5 (Fed. Cir. 2015).

II.  Analysis - New & Material Evidence 
TBI

The Veteran seeks to reopen a claim of service connection for TBI, which was last adjudicated by the Board in January 2011.  

A. Applicable Law

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following an RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  New and material evidence  under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468. 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

(2) Reopening

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

In the present case, the Board must find that new and material evidence has not been submitted for reopening the claim of service connection for a TBI.  The reasons follow.  

(1) Finality of Prior Claims

The claim of service connection for a TBI was last denied by the Board in January 2011.  The Veteran did not appeal the Board's January 2011 decision to the Court.  He filed a motion for reconsideration with the Board in May 2011, but this motion was denied by the Board in April 2015.  He has not alleged clear and unmistakable error in the Board's decision.  Under these circumstances, the Board's January 2011 decision denying service connection for a TBI is final.  See 38 C.F.R. § 20.1100.  

(2) Evidence Previously Considered

The Board in January 2011 found that the Veteran sustained a head injury during service, but did not experience chronic complications or residuals of the head injury during service, and the preponderance of the evidence showed that he did not have a disorder related to the in-service head injury.  

In reaching this determination, the Board noted at the outset the Veteran's arguments concerning exposure to jet fuel during service.  The Board explained that a prior Board decision, issued in December 2008, denied service connection for toxic encephalopathy, to include as due to exposure jet fuel fumes during service.  In its January 2011 decision, the Board found that the scope of the TBI claim did not include a claim of brain disease due to environmental exposures during the Veteran's service. 

In deciding the merits of the TBI issue, the Board considered the Veteran's STRs, which included treatment in June 1969 for a head wound.  The Board summarized that these STRs showed that he suffered a head injury during his first period of active service and, related several complaints to the head injury during his second period of active service,, but clinical evaluation and X-rays showed no residuals.  The Board also noted that the STRs showed a diagnosis of organic brain syndrome (OBS) due to alcohol use in December 1971, and "possible" OBS related to alcohol abuse in November 1978.  

The Board then considered post-service evidence including a September 2009 VA examination, which indicated that the Veteran had a head injury during service, but it resolved without residuals.  The Board found the VA examiner's assessment to be highly probative because it was informed by the pertinent history and was consistent with the other evidence of record.  

The Board also considered the Veteran's own lay assertions indicating a relationship between the head injury and a TBI.  The Board found that this evidence was too unreliable to be deemed credible and that the nexus question was not within the competence of a lay person to address.  

(3) Evidence Received

Since the January 2011 Board decision became final, the Veteran has submitted duplicative or cumulative evidence.  

In February 2011, he submitted copies of performance evaluation reports in order to verify his service at the location of the head injury.  However, this evidence, even if new, cannot be considered relevant because his presence at Kadena, nor the fact of the head injury itself during service, were not in dispute at the time of the January 2011 Board decision.  Accordingly, this evidence does not provide a basis for reopening the claim either under § 3.156(a) or § 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

With his September 2012 petition to reopen, he submitted duplicate copies of other STRs from 1969, plus a copy of a VA examination conducted in July 2008 evaluating his migraine headaches.  This evidence constitutes either exact duplicates or cumulative and redundant evidence.  See id.; see also 38 C.F.R. §§ 3.156(a), 3.156(c).  

The Veteran also submitted lay statements, including in September 2013 and January 2015, reiterating his own belief that he has a current TBI resulting from the head injury during service or due to exposure to "toxic" chemicals during service, including benzene and other petroleum products.  Again here, however, this evidence is cumulative and redundant of the record decided before the Board in January 2011, which expressly considered and addressed the "toxic" chemicals theory of entitlement.  

Otherwise, he submitted a December 2009 statement from a private doctor, who wrote that the Veteran had dizziness which he said "may be due to head trauma he had in the service over 40 years ago.  This doctor's statement is not relevant because a separate claim of service connection for dizziness was previously denied by the Board in December 2008, and the January 2011 Board decision denied a petition to reopen the claim.  That claim of service connection was, and remains, separate and distinct from the instant issue.  As such, this doctor's statement is not relevant.  Even if relevant, it is cumulative and redundant because it simply documents the Veteran's own belief that he has dizziness due to the head injury.  The Veteran's lay belief, even though documented in this doctor's December 2009 statement, is cumulative and redundant of the Veteran's separately stated letters asserting such a nexus.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for basic eligibility for VA benefits has not been received even after resolving all reasonable doubt in the Veteran's favor.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III. Service Connection - PTSD

The Veteran is also seeking service connection for a psychiatric disorder, to include PTSD.  

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and the in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).  VA has long required a medical diagnosis of PTSD to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014).  The DSM-5 was published on May 18, 2013, and it applies to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  80 Fed. Reg. 14308.  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and recurrence of symptoms.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609, *15 (February 9, 2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

The claim of service connection must be denied because the most probative evidence establishes that the Veteran's mental health condition, depressive disorder, is not related to his service or his service-connected disabilities.  

The service records show that the Veteran was seen for psychiatric complaints, and VA has confirmed an in-service stressor concerning the aircraft crashes in Thailand.  Accordingly, an in-service event is established.  

With regard to the nature of the current diagnosis and whether such diagnosis is related to service, there is some conflicting evidence, but the most probative evidence indicates that the current depressive disorder is not related to service.  

As the Board noted in a December 2008 remand, a July 2008 VA examination report includes a medical opinion that the Veteran does not have any mental disability other than a personality disorder, a conclusion also reflected in a September 2009 VA examination report.  An October 2009 private psychiatric examination report shows, by comparison, diagnoses of several psychiatric conditions, including PTSD. 

In light of these conflicting diagnoses, the Board remanded the matter in January 2011 for a further expert medical opinion to address whether the Veteran has PTSD, and if so, whether it is due solely to the confirmed stressors involving the two aircraft crashes at Nakhon Phanom Royal Thailand Air Force Base, or whether he has any other psychiatric disability for which service connection may be granted that is related to or had its onset in service or was caused or aggravated by a service-connected disability. 

In July 2011, a VA examiner diagnosed the Veteran with depressive disorder, NOS and concluded that the Veteran did not meet the criteria for PTSD.  In regards to depression, the examiner opined that it was less likely related to or had its onset during active duty or was caused/aggravated by service-connected disabilities.  In December 2012, the same VA examiner wrote an addendum reiterating that it is less likely as not that the Veteran's depressive disorder, NOS, was incurred in or caused by reported depression during service.  In reaching this opinion, the VA examiner relied on post-service evidence indicating "stress"  related to contemporaneous, particularly family and financial, conditions after service.  

In its December 2013 remand, the Board explained that the VA examiner did not explain the rationale underpinning these conclusions.

In January 2014, a different VA examiner reviewed the Veteran's case and concluded that it is less likely as not that his depressive disorder NOS (per the DSM-IV) is related to or had its onset in service.  The VA examiner also concluded that it is less likely as not that his depressive disorder NOS was caused or aggravated by a service-connected disability, to include the aggregate impact of his service-connected disabilities.  In explaining the medical reasons underpinning these conclusions, the VA examiner reasoned that:

STR's indicate the [V]eteran was treated while in service for alcohol related difficulties and was diagnosed with a passive aggressive personality disorder.  No reports of mental health difficulties were reported at discharge.  There are numerous intercurrent stressors that have been reported that could have contributed to this [V]eteran's depressive disorder, thus it cannot be linked to his service-connected disabilities.  Although the [V]eteran reportedly takes sertraline, there is no objective evidence to support a recent mental disorder/depression.

The Board must find that this VA examiner's opinion is determinative.  Each examiner clearly and unequivocally articulated the opinion regarding the nature of the current diagnosis, plus explained why a diagnosis of PTSD was not made.  A cogent explanation is also given for why the negative opinions were reached regarding the nexus question.  

While the Veteran may disagree with the expert medical opinions, the applicable regulations require a medical diagnosis of PTSD to establish service connection.  Thus, the Veteran's own opinion cannot constitute competent evidence to rebut the VA examiner's opinions.  See Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014); Fountain, 27 Vet. App. at 274-75.  Likewise, the nexus question in this case is a complex medical question requiring expert consideration of the nature of the Veteran's in-service experiences; his service-connected, post-service symptomatology; and the medical significance of this evidence in the context of the relevant diagnostic criteria.  The Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinions, and he cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or have otherwise misinformed the Board.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

Accordingly, even after resolving all reasonable doubt in the Veteran's favor, the most competent and credible evidence tends to most strongly establish that the Veteran's current psychiatric condition, depressive disorder, is not related to service or a service-connected disability.  As such, the material elements of the claim are not in equipoise, and the claim must be denied.  


ORDER

Because new and material evidence has not been received to reopen the claim of service connection for a TBI, the appeal to this extent is denied.   

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  




REMAND

This matter must be remanded because there was not substantial compliance with the prior Board's remand directives.

TDIU

Specifically, the Board remanded the TDIU issue in December 2013 with instructions to arrange a VA examination addressing the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board asked the VA examiner to "offer an opinion as to whether the Veteran's service-connected disabilities, to include in the aggregate, without consideration of the Veteran's age or non-service-connected disabilities, render him unable to secure or maintain a substantially gainful occupation, in light of his education, training and work history."

On remand, a VA examination was conducted in January 2014.  With regard to the specific question asked by the Board, the VA examiner concluded that "[i]t does not appear this [V]eteran's depression would preclude his ability or negatively impact his ability to obtain and maintain substantially gainful employment.  The [V]eteran did not report experiencing any significant impairment related to his non-service connected depression at this time.  It is out of the scope of this examiner's expertise as a psychologist to opine as to whether his service-connected medical disabilities, to include in the aggregate, render him unable to secure or maintain a substantially gainful occup[a]tion, in light of his education, training and work history."

Because the VA examiner admits that she lacks the expertise necessary to provide the opinion requested by the Board, the opinion itself creates the appearance of irregularity in the process resulting in the selection of that medical professional that prevents the presumption of competence from attaching.  The Board must therefore find that this VA examination is not responsive to the Board's remand directive.  Wise v. Shinseki¸ 26 Vet. App. 517 (2014).

The Board acknowledges recent precedent making clear that the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, it is the rating official, rather than a medical examiner, is responsible for determining whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  A medical examiner's role is limited to "providing a 'full description of the effects of disability upon the person's ordinary activity.'"  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Notwithstanding this precedent, the Board continues to find that the record is currently inadequate to fully determine whether the effects of the Veteran's disabilities, including in the aggregate, impair his ability to meet the demands of a job.  Ultimately, this was the reason for the Board's last remand, and that evidentiary deficiency has yet been resolved.  

Accordingly, there was not substantial compliance with the Board's remand directives and the matter must again be remanded.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05.

Increased Ratings

The Veteran's claims for increased ratings must be remanded because the evidence of record does not comprehensively describe the current severity of the service-connected disabilities.  This information, as a practical matter, will be needed to address the TDIU question regarding the combined effect of the Veteran's disabilities on his employability.  See Floore, 26 Vet. App. at 381.  

Correspondingly, it is likely that the development conducted on the TDIU issue will produce evidence directly, or indirectly, relevant to the claims for increased ratings.  Therefore, the matters are dependent upon each other and cannot be separated at this point in time.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (holding that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability"); see also Todd v. McDonald, 27 Vet. App. 79, 90 (2014).

Migraine Headaches

The claim for a higher rating for migraine headaches is encompassed within the above discussion.  Nonetheless, the Board wishes to address it separately as it was most recently the subject of a remand from the Court in November 2014.  The JMR explains, in summary, that the Board did not address relevant evidence pertaining to the severity of the Veteran's migraine headaches, including the impact of this disability on his employability.  Because the rating schedule for evaluating migraine headaches contains criteria that concern "economic adaptability," which overlaps with the criteria for awarding a TDIU, these two issues are intertwined.  Accordingly, the Board must defer further adjudication, including those concerns raised in the JMR, in light the need to remand the TDIU issue.  

Service Connection - Prostate Cancer & Diabetes

The issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for prostate cancer and type 2 diabetes mellitus are within the scope of this matter pursuant to 38 U.S.C.A. § 5103A(g) (West 2014).  On this basis, they are intertwined with the remanded appeal for a TDIU because those disabilities, if service-connected, will need to be considered when determining whether the Veteran's service-connected disability picture precludes employment.  

Therefore, the Board finds that while the appeal is in remand status the AOJ must adjudicate these new claims, and resolution of the TDIU appeal must be deferred pending resolution of those claims.  See 38 U.S.C.A. § 5103A(g); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

By this remand, the Board is making no suggestion, either legal or factual, regarding the final outcome warranted as to those claims.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all action needed to resolve the claims of service connection for prostate cancer and diabetes.  Then, adjudicate the issues.  

2.  After the action in paragraph 1 is completed, including resolution of any appeal of the decision made pursuant to paragraph 1, arrange for the Veteran to undergo a VA examination with a specialist who is qualified to (a) evaluate the severity of his service-connected disabilities and (b) address the effects of those disabilities on his ability to work.  If possible, this examination should be conducted by a vocational specialist.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies and examinations needed to fully evaluate the severity of his individual and collective disabilities.  

Based on the results of this examination, the examiner is asked to provide an assessment of the current nature and severity of each of the Veteran's service-connected disabilities.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Also, please articulate the reasoning underpinning all opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


